Title: To Benjamin Franklin from Jean-Jacques Lafreté, 13 January 1784
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


          
            Paris le 13. janvier 1784.
          
          Il y à longtems, mon Cher Papa que je n’ai eû le plaisir de vous voir, Je ne suis plus de ce monde depuis la perte affreuse que j’ay faite, et J’evite autant que je peux les occasions de montrer

ma triste figure. Cependant dès que le tems sera un peu plus traittable J’irai vous faire une petite visitte à Passy.
          Voici une lettre que j’ai recû, d’un de mes amis qui est négociant à cétte en Languedoc, il est actif et intelligent. Il scait L’anglois parfaitement, et a de plus la plus grande envie d’Etre consul des américains Dans le dit Port. Si cela dépend de Mr. Lejai, comme vous me l’avéz dit autrefois, et qu’il soit encore à Nantes, vous me feriéz plaisir de m’envoyer une lettre de recommandation pour lui en faveur de Mr. Philippe Aribert. Je puis vous assûrer que vous ne scauriéz faire un meilleur choix.—
          Trouvéz bon que je fasse mille complimens à Monsieur votre fils, et que je vous présente mon cher Papa l’hommage du Respectueux attachement avec lequel je serai toute ma vie, votre Très humble et trés obeissant serviteur.
          
            Lafreté
          
        